FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

Parent V.S., on behalf of Student      
A.O.,
                                             No. 04-17480
                Plaintiff-Appellant,
                v.                            D.C. No.
                                           CV-04-03675-HRL
LOS GATOS-SARATOGA JOINT UNION
                                              OPINION
HIGH SCHOOL DISTRICT,
               Defendant-Appellee.
                                       
       Appeal from the United States District Court
          for the Northern District of California
       Howard R. Lloyd, Magistrate Judge, Presiding

                Argued and Submitted
      November 14, 2006—San Francisco, California

                     Filed May 9, 2007

      Before: Mary M. Schroeder, Chief Circuit Judge,
  Jerome Farris and Johnnie B. Rawlinson, Circuit Judges.

               Opinion by Judge Rawlinson;
                 Dissent by Judge Farris




                            5389
             PARENT V.S. v. LOS GATOS-SARATOGA          5391


                        COUNSEL

Valerie J. Mulhollen, San Leandro, California, for the appel-
lant.

Gregory A. Wedner, Lozano Smith, Monterey, California, for
the appellee.


                         OPINION

RAWLINSON, Circuit Judge:

  This case presents the issue of when one is a prevailing
party under the Individuals with Disabilities Education Act
5392          PARENT V.S. v. LOS GATOS-SARATOGA
(IDEA), 20 U.S.C. § 1400 et seq. (2000). Because the hearing
officer determined that student A.O. was deprived of a free
and appropriate public education (FAPE), and that A.O. was
eligible for special education, A.O. was a prevailing party
entitled to an award of attorneys’ fees. We reverse the district
court’s ruling to the contrary and remand for an award of
attorneys’ fees.

I.   Background

   When A.O. was a student in the Los Gatos-Saratoga Joint
Union High School District, her mother filed a petition for a
due process hearing pursuant to the IDEA and corresponding
provisions of California law. After a due process proceeding,
the hearing officer concluded that the school district had
denied A.O. her legal right to a FAPE by failing to conduct
a timely assessment to determine A.O.’s special education
needs and by inappropriately finding A.O. ineligible for spe-
cial education. However, because the school had started an
assessment process during the course of the proceedings, the
hearing officer limited his finding of eligibility to the time
period of January 24-April 26, 2004 (the latter date being the
last day of the hearing). The hearing officer declared A.O. to
be the prevailing party to the extent of his ruling.

   A.O.’s mother sought attorneys’ fees in federal district
court on behalf of A.O. pursuant to the IDEA,
§ 1415(i)(3)(B). The school district moved to dismiss the
complaint pursuant to Fed. R. Civ. P. 12(b)(6). Essentially,
the school district contended, as it does on appeal, that A.O.
was not a prevailing party because the hearing officer’s deci-
sion was insufficient to materially alter the legal relationship
between the parties. Alternatively, the school district con-
tended that any alteration of the relationship was de minimis.
The district court agreed with the school district’s position
and dismissed the complaint for attorneys’ fees without leave
to amend.
                PARENT V.S. v. LOS GATOS-SARATOGA                      5393
II.   Standard of review

   Although a district court’s denial of attorneys’ fees is typi-
cally reviewed for abuse of discretion, “any elements of legal
analysis and statutory interpretation underlying the district
court’s attorneys’ fees decision are reviewed de novo, and
factual findings underlying the district court’s decision are
reviewed for clear error.” T.N. v. Seattle School District, No.
1, 458 F.3d 983, 985 (9th Cir. 2006) (citations omitted). As
the district court dismissed for failure to state a claim pursuant
to Fed. R. Civ. P. 12(b)(6), the question before this panel is
a legal one that should be reviewed de novo. See San Pedro
Hotel Co. Inc. v. City of Los Angeles, 159 F.3d 470, 477 (9th
Cir. 1998). Moreover, the district court determined that A.O.
“cannot establish that she obtained any affirmative relief or a
judgment that materially altered the legal relationship of the
parties.” The Eighth Circuit has appropriately described this
determination as a test of “unmistakably legal terms” requir-
ing de novo review. Jenkins v. State of Missouri, 127 F.3d
709, 713-14 (8th Cir. 1997). This precise issue has not been
resolved in this Circuit.1 However, we agree with the reason-
ing of the Eighth Circuit in Jenkins. The question of whether
a judgment has materially altered the legal relationship of the
parties is a legal one. Essentially, the determination represents
part of the “legal analysis and statutory interpretation underly-
ing the district court’s attorneys’ fees decision,” T.N., 458
F.3d at 985, and, as such, the appropriate standard of review
is de novo. See id.
  1
    In Park v. Anaheim Union High School Dist., 464 F.3d 1025, 1034 (9th
Cir. 2006), we applied the abuse of discretion standard without discussion.
Id. at 1031, 1034. However, we are not bound by a holding “made casu-
ally and without analysis, . . . uttered in passing without due consideration
of the alternatives, or where it is merely a prelude to another legal issue
that commands the panel’s full attention . . .” United States v. Johnson,
256 F.3d 895, 915 (9th Cir. 2001); see also Pakootas v. Teck Cominco
Metals, Ltd., 452 F.3d 1066, 1082 (9th Cir. 2006).
5394             PARENT V.S. v. LOS GATOS-SARATOGA
III.   Analysis

   [1] The district court correctly determined that for A.O. to
be entitled to attorneys’ fees as a prevailing party under the
IDEA, she must demonstrate that the hearing officer’s order
created “a material alteration of the legal relationship of the
parties.” See Shapiro v. Paradise Valley Unified School Dist.,
374 F.3d 857, 864 (9th Cir. 2004). The district court also
properly noted that this means the hearing officer’s order
must give A.O. the ability to “require[ ] the [school district]
to do something [it] otherwise would not have to do.” Fischer
v. SJB-P.D. Inc., 214 F.3d 1115, 1118 (9th Cir. 2000). Addi-
tionally, the district court appropriately recognized that “a
plaintiff is not the prevailing party if his or her success is
purely technical or de minimis.” Shapiro, 374 F.3d at 865
(citation omitted).2 Nevertheless, the district court erred in
finding that the hearing officer’s eligibility determination did
not “require[ ] the [school district] to do something [it] other-
wise would not have to do.” Fischer, 214 F.3d at 1118.

   [2] As demonstrated by the plain meaning of the statute and
its accompanying regulations, an eligibility determination is
the most important aspect of the IDEA. It is the lynchpin from
which all other rights under the statute flow. See 34 C.F.R.
§ 300.535(b) (“If a determination is made that a child has a
disability and needs special education and related services, an
IEP [individualized education program] must be developed
for the child in accordance with §§ 300.340-300.350.”); see
also, 34 C.F.R. §§ 300.340-300.350 (providing detailed
requirements for the development of eligible children’s IEPs);
34 C.F.R. § 300.300 (FAPE requirement triggered by being a
“child[ ] with a disability.”).
  2
    The district court also correctly noted that the hearing offier’s designa-
tion of prevailing party status cannot be dispositive in itself, given Cal.
Educ. Code § 56507(b)(1)’s directive that attorneys’ fees may be awarded
only pursuant to agreement by the parties, or by a court of competent juris-
diction.
              PARENT V.S. v. LOS GATOS-SARATOGA             5395
   It is true that the hearing officer purportedly limited his
determination of eligibility to a specific time period preceding
the issuance of his opinion. As a result of that determination,
the district court concluded that there was no prospective
relief afforded, and that nothing in the hearing officer’s opin-
ion could be judicially enforced. This finding was legally
incorrect. The hearing officer only expressed this limitation
because the school district was in the process of conducting
an assessment. In essence, the school anticipated that the
hearing officer would find that A.O. was a student with a dis-
ability and was, therefore, already conducting a reassessment
to determine if her eligibility was continuing and, if so, what
services she would need. Had the school not been engaged in
the reassessment process, the hearing officer would not have
limited his eligibility finding to a past period. Once the school
properly completed the reassessment, it then was required to
develop an appropriate IEP or disqualify A.O. if the reassess-
ment demonstrated that she was no longer eligible for special
education services. See 20 U.S.C. § 1414(c)(5). The reassess-
ment itself constituted an obligation the school would not
have had if there had been no finding that A.O. was a student
with a disability. An understanding of this nuance is crucial
to the outcome of this case.

   [3] Once the hearing officer deemed A.O. eligible for spe-
cial education services as a “child with a disability,” the
school district could not thereafter have determined that she
was not so eligible without conducting a reevaluation. See id.
(“A local educational agency shall evaluate a child with a dis-
ability in accordance with this section before determining that
the child is no longer a child with a disability.” (emphasis
added)).

   The hearing officer’s statement, therefore, that he was mak-
ing no determination about future eligibility does not mean
that there were no significant aspects of the order that were
judicially enforceable, thus altering the legal relationship of
the parties. For example, on the date the hearing officer’s
5396          PARENT V.S. v. LOS GATOS-SARATOGA
decision was issued, because the hearing officer had found
that A.O. was previously eligible for special education ser-
vices, she automatically remained eligible. Id. Accordingly,
the school district was required to develop an IEP for her,
absent conducting a new evaluation. Id.; see also 34 C.F.R.
§ 300.535(b).

   [4] In other words, prior to the hearing officer’s decision,
the school district would have been free to discontinue the
assessment process it began during the course of the due pro-
cess hearing, and could have refused to provide special educa-
tion services to A.O. The hearing officer’s eligibility
determination fundamentally limited the school district’s
options. Because A.O. was officially classified as a “child
with a disability” as a result of the hearing officer’s decision,
the school at that point, and prospectively, had only two
choices: 1) provide A.O. services in accordance with an
appropriately developed IEP, 34 C.F.R. § 300.535(b); or 2)
properly complete the assessment in order to find her ineligi-
ble. 20 U.S.C. § 1414(c)(5). These actions are ones that,
absent the hearing officer’s decision, the school district “oth-
erwise would not have to do.” Fischer, 214 F.3d at 1118.
Thus, the district court erred in its determination that the hear-
ing officer’s order did not sufficiently alter the nature of the
legal relationship between the parties to render A.O. a prevail-
ing party.

   [5] A.O.’s victory was not de minimis or technical. As pre-
viously outlined, the eligibility determination is the lynchpin
of all rights under the IDEA. In addition, the hearing officer
specifically determined that as a result of the school district’s
failure to find A.O. eligible, she was denied a FAPE. In Park,
we recognized the importance of that denial:

    Nor are the issues on which Appellant[ ] prevailed
    merely technical; rather, they go to the very essence
    of the Individuals with Disabilities Education Act.
    The determination by the Hearing Officer and the
                PARENT V.S. v. LOS GATOS-SARATOGA                     5397
      district court that [the child] was denied a free and
      appropriate public education . . . — even setting
      aside the other issues on which Appellant[ ] pre-
      vailed — is the most significant of successes possi-
      ble under the Individuals with Disabilities Education
      Act.

Park, 464 F.3d at 1036 (emphasis added).3

   [6] The hearing officer’s decision materially altered the
legal relationship between the parties in a manner that cannot
be considered de minimis, rendering A.O. a prevailing party
entitled to the award of attorneys’ fees. Accordingly, we
reverse the judgment of the district court and remand with
instructions to calculate and award attorneys’ fees.

   REVERSED and REMANDED.



FARRIS, Circuit Judge, dissenting:

   Neither the IEP requirement nor the reevaluation require-
ment apply in the present case, since the regulation and statute
from which they arise are triggered only when it is determined
that a child presently has a disability. The hearing officer’s
decision does not support classifying A.O. as such.

   The IEP requirement is found in 34 C.F.R. § 300.306(c)(2)
(formerly 34 C.F.R. § 300.535(b)): “[i]f a determination is
made that a child has a disability and needs special education
  3
    This determination alone might well be dispositive. However, in Park,
the hearing officer ordered that additional goals be added to the IEP, and
that compensatory education services be provided to the child’s teachers
for the child’s benefit. 464 F.3d at 1030-31. Nevertheless, given the state-
ment that the determination regarding a denial of FAPE alone would be
sufficient to confer prevailing party status, id. at 1036, Park lends strong
support to A.O.’s position.
5398            PARENT V.S. v. LOS GATOS-SARATOGA
and related services, an IEP must be developed for the child.”
The hearing officer found “that [A.O.] was eligible for special
education from January 24, 2004, through April 26, 2004,”
(emphasis added), and elsewhere stated that he “makes no
findings . . . with regard to [A.O.]’s eligibility after April 26,
2004.” Since the decision was issued and dated June 1, 2004,
there was no point at which Appellant could rely on it to
establish that A.O. “has a disability” as required to enforce 34
C.F.R. § 300.306(c)(2). The best Appellant could show is that
during a specified but foregone period, A.O. had a disability.

   The requirement that a school district reevaluate eligible
children before effecting a change in their eligibility does not
change this result. That requirement, found in 20 U.S.C.
§ 1414(c)(5)(A), mandates that “a local educational agency
shall evaluate a child with a disability . . . before determining
that the child is no longer a child with a disability.” The hear-
ing officer’s express limitation on the eligibility finding fore-
closes the possibility of concluding that A.O. was a “child
with a disability.” His decision supports, at most, the retro-
spective observation that A.O. was so qualified during a spec-
ified period in the past.

   The school district had begun its own assessment of A.O.1
Under other circumstances, a hearing officer’s ability to limit
an eligibility determination would not likely be disputed.
Consider, for example, a parent who files suit seeking com-
pensation for resources expended to educate a temporarily
disabled child. The hearing officer’s decision that the student
was disabled for a period of several months the year prior
could not be asserted as finding that the “child has a disabili-
ty” under 34 C.F.R. § 300.306(c)(2). Nor can it constitute a
  1
    I disagree with the majority’s contention that either the hearing offi-
cer’s reason for limiting his holding — or the school district’s anticipation
of the eligibility determination — is a nuance the understanding of which
is crucial to the case’s outcome. Neither impacts the legal effect of the
hearing officer’s decision.
              PARENT V.S. v. LOS GATOS-SARATOGA              5399
determination rendering the student a “child with a disability”
pursuant to 20 U.S.C. § 1414(c)(5)(A). Thus, while the parent
might be entitled to an award of damages, the student’s school
would not incur obligations under either provision. The fact
that the expressly limited period of past eligibility here coinci-
dentally bordered the present does not change this analysis.

   Although the ordinary effect of the tandem operation of the
IDEA’s IEP and reevaluation requirements is that prior eligi-
bility findings automatically result in continuing eligibility,
this is not the case when the hearing officer explicitly limits
his eligibility finding to a discrete period in the past.

   Park, ex rel. Park v. Anaheim Union High School District,
464 F.3d 1025 (9th Cir. 2006), does not change the analysis.
Park does state that a determination that a child was denied
a free and appropriate public education “is the most signifi-
cant of successes possible” under the IDEA. Id. at 1036. But
even if Appellant achieved this “most significant of success-
es,” she nonetheless failed to effect a material alteration of the
legal relationship of the parties and is not a prevailing party.
I would therefore affirm the district court’s proper denial of
attorneys’ fees.